Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andy Kim [703-413-3000] on 01/12/2021.
The application has been amended as follows: 
	
Cancel claims 15-21.	

Claim 1 (Currently Amended) A semiconductor memory device comprising: 
a stacked body in which electrode films and insulating films are alternately stacked along a first direction, and an end part of the stacked body in a second direction crossing the first direction being shaped like a staircase in which a terrace is formed for each of the electrode films: 
a semiconductor member extending in the first direction and penetrating through a central part in the second direction of the stacked body;
a first insulating member extending in the first direction and penetrating through at least one of the electrode films placed in the end part; 
a contact provided on the end part and connected to an electrode film of the electrode films in the terrace; 
insulating plates provided on both sides of the stacked body in a third direction, the third direction crossing a plane including the first direction and the second direction, 
a charge storage member provided between the semiconductor member and the electrode film, 
a first insulating layer provided between the charge storage member and the electrode film: and 
a second insulating layer provided between the first insulating layer and the electrode film and being different in composition from the first insulating layer, wherein 
the electrode film includes: 
a conductive body part; and 
a conductive layer covering part of a surface of the conductive body part, and 
the conductive layer is placed between the conductive body part and the semiconductor member, not placed between the conductive body part and the first insulating member, also not placed between the conductive body part and the insulating plates, and 
the second insulating layer is placed between the conductive body part and the semiconductor member, not placed between the conductive body part and the insulating plate, and also not placed between the conductive body part and the first insulating member; and
wherein a portion of the electrode film placed in the end part is thicker than a portion of the electrode film placed in the central part in the second direction of the stacked body.

Allowable Subject Matter
Claims 1-4 and 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior arts fail to disclose or fairly suggest “ the second insulating layer is placed between the conductive body part and the semiconductor member, not placed between the conductive body part and the insulating plate, and also not placed between the conductive body part and the first insulating member;” in context with other limitations of the amended claim 1 as listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894